Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-3, 5-7, 9-12, and 14-16 were previously pending and subject to the non-final office action mailed September 3rd, 2020. In the Response, submitted December 2nd, 2020, claims 1, 2, and 11 were amended and no new matter was added. Therefore, claims 1-3, 5-7, 9-12, and 14-16 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on December 2nd, 2020, have been fully considered and each argument will be respectfully address in the following final office action.

Claim Rejections – 35 U.S.C. § 112 (b)
	Applicant’s arguments and remarks filed on page 7 of the Response concerning the previous rejection of claim 2 under 35 U.S.C. § 112(b) have been fully considered. In view of the amendments to claim 2, each and every rejection previously set forth under 35 U.S.C. § 112(b) has been overcome. Therefore, the 35 U.S.C. § 112(b) rejection of claim 2 has been withdrawn accordingly.

Claim Rejections – 35 U.S.C. § 103
Applicants arguments and remarks filed on pages 7-9 of the Response concerning the previous rejection of claims 1-3, 5-7, 9-12, and 14-16 under 35 U.S.C. § 103  have been fully considered and are moot in view of the amended rejection below. 

On page 9 of the Response, the Applicant argues “Dutta is entirely silent with regard to the use of engine rpm and fails to cure the deficiencies of Dheedene, Webb, and Meunier […] accordingly the combination of Dheedene, Webb, and Dutta fails to render independent claims 1 and 11 and by extension 3,5,14, and 15 obvious”. Further, on page 9 of the Response, the Applicant argues “the combination of Dheedene, Webb, Meunier, and Mendelson fails to render independent claim 1 and by extension claim 7 obvious”. In view of the amendments to claim 1, 2, and claim 11, the Examiner has set forth new grounds of rejection for claims 1-3, 5-7, 9-12, and 14-16 under 35 U.S.C. 103 and can be found starting on page 4 of this Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dheedene et al. U.S. Publication No. 2019/0188761, hereafter known as Dheedene, in view of Webb U.S. Publication No. 2017/0351975, hereafter known as Webb, in further view of Meunier U.S. Publication No. 2002/0186144, hereafter known as Meunier. 

Regarding claim 1, Dheedene teaches the following:

a vehicle that comprises: an on-board diagnostics (OBD) system, a location sensor, a data logging device that includes a data input configured to receive vehicle operation data from the OBD system and the location sensor;

	The invention of Dheedene concerns a “method for the payment of a service and/or product relating to a vehicle and a parking location, wherein said vehicle is managed by a user, wherein said vehicle comprises a vehicle device” (¶ [0009]). Said vehicle device “preferably concerns an OBD dongle” (¶ [0019]) that is connected to the “on-board computer via the OBD connector…wherein the vehicle device requests information from the electronic control module (ECU), which is part of the on-board 
	 Further, “the vehicle device comprises a GPS receiver or GPS module” (¶ [0068]). Furthermore, the GPS receiver is capable of receiving vehicle operation data as Dheedene teaches “the vehicle device can advantageously make use of GPS localisation for both determining a coordinate….and detecting movement patterns” (¶ [0022]) where “detected movement pattern relates to staying at one same detected GPS location for a period of time exceeding a predetermined time threshold” (¶ [0022]). Thus, a vehicle device that includes a GPS receiver that receives coordinate information and detects movement patterns is equivalent to a data logging device that receives vehicle operation data from a location sensor.

a processor; and a computer-readable medium containing programming instructions that are configured to instruct the processor to:

	Dheedene teaches a vehicle device that is “provided with a processor, tangible non-volatile memory, programming on said memory to control said vehicle device.” (¶ [0023]). 

Generate a start parking request when the data logging device receives: data from the OBD system indicating that the vehicle has performed a status change to an engine rpm level […] for at least a threshold period of time; and data from the location sensor indicating that the vehicle is stopped in a designated parking zone;

	Dheedene teaches a method for the payment of a service and/or product with respect to a vehicle and parking location, wherein the steps include “(a) the arrival of said vehicle at said Dheedene teaches "the determination as to whether the vehicle is ON or OFF, can be done based on these parameters. A first way consists of periodically requesting the engine speed and the vehicle speed, for example every 2 seconds, and determining that the vehicle is OFF when both remain zero for a period longer than a predetermined period, for example 2 minutes" (¶ [0067]). Thus, this indicates that the invention of Dheedene triggers a session request (equivalent to generating a start parking request) when the vehicle device (equivalent to a data logging device) receives an indication that the vehicle is in an off position for a predetermined amount of time, where the off position is considered to be an engine speed (measured in RPMs) of zero (equivalent to an indication that the vehicle performed a status change to a particular engine rpm level for at least a threshold period of time). 
	Additionally, regarding (¶ [0084]) as recited above, the transmission of the parking session request includes coordinate data that is provided by the vehicle device’s GPS module (¶ [0022]). Furthermore, the “vehicle device sends a coordinate or a set of coordinates to the back-end. The back end uses this coordinate to determine if the position of the vehicle falls within a particular “geofence” which is known to the system” (¶ [0073]), where the back-end infrastructure comprises “a back-end server” (¶ [0084]). Thus, this indicates that the session request (equivalent to a start parking request) that is transmitted by the in vehicle device includes location data received from a GPS module (equivalent to a data logging device receiving data from a location sensor) that indicates if the vehicle is positioned within a 
Generate an end parking request when the data logging device receives: data indicating that the vehicle changed out of the engine rpm level that is within an idle range;  

	Dheedene teaches “said method comprises the following steps: […] (f) the ending of said parking session by said vehicle device; (g) the transmission of a termination notification to said back-end infrastructure” (¶ [0009] - ¶ [0018]). Further, “step (f) by said vehicle device is triggered automatically by […] starting an engine of said vehicle” (¶ [0019]).  Further, “by periodically interrogating the on-board computer via OBD requests during the sleep mode, the vehicle device detects that the ignition becomes active. Concretely, it is detected that the RPM value is different from zero, and that the engine speed of the ignition engine is different from zero. This triggers in turn said ending of said parking session in step (f).” (¶ [0166]). Further, “In a preferred embodiment, said ending of said parking session in step (f) is based on movement which has been detected by both the accelerometer and the GPS receiver” (¶ [0167]) or “In an alternative embodiment, the parking session is ended according to step (f) once the accelerometer detects movement” (¶ [0168]). 
	Thus, Dheedene teaches that a vehicle device may transmit a termination notification to a back-end server for ending a parking session in response to detecting movement of the vehicle based on the accelerometer and GPS information. Therefore, one of ordinary skill in the art would recognize that the vehicle device is configured to transmit a termination notification for ending a parking session when it is detected that the engine RPM value is different than zero and upon detecting that the vehicle is in movement, as opposed to the engine being in an idle state, is equivalent to generating an end parking request when the data logging device receives: data indicating that the vehicle changed out of the engine rpm level that is within an idle range. In particular, the detected data that the vehicle is moving based on accelerometer and GPS 
A remote server containing programming instructions that are configured to instruct the remote server to:

	Dheedene teaches a system for payment of a service that includes a vehicle comprising a vehicle device (¶ [0009]) and a “back-end infrastructure comprising a back-end server for communicating with said vehicle device” (¶ [0023]). Moreover, the vehicle device is configured “to be connected in a wireless way to said back-end infrastructure” (¶ [0028]). Furthermore, Dheedene teaches a “back-end server is preferably provided with a back-end server processor, tangible non-volatile back-end server memory, and programming on said back-end server memory to control said back-end server processor” (¶ [0084]). Thus, the back-end server that is provided with programming on a memory to control the back end –server processor and wirelessly communicates with the vehicle device is equivalent to a remote server containing programming instructions that instruct the remote server. 

Receive the start parking request from the vehicle,

	Dheedene teaches “the transmission of a session request comprising a coordinate to a back-end infrastructure by said vehicle device” (¶ [0009]), where the vehicle device comprises a GPS receiver that offers geographic localization features (¶ [0074]). Moreover, the session request further “comprises a specification of said vehicle and/ or account data of said user” (¶ [0075]), where the term “user” refers to “the person who acts in the context of the service as the manager of the vehicle” (¶ [0069]). As discussed above, the vehicle device communicates wirelessly with the back-end server (¶ [0023]), (¶ [0028]). Thus, the vehicle device of Dheedene that wirelessly transmits a session request to a back- end server with information regarding coordinates collected by a GPS receiver and user account data is equivalent to a server receiving a start parking request from a vehicle via wireless communication, wherein the start 
Initiate a parking transaction for the vehicle,

	Dheedene teaches “the services is offered to the user against payment [...] the term ‘payment’ refers to a kind of compensation […] this compensations consists of a financial transaction” (¶ [0063]). Further, “the services comprises a ‘parking session’, wherein the parking session relates to the parking of the vehicle at a parking location between a time of arrival and a time of departure “(¶ [0062]). 
	Further, Dheedene teaches the “back-end infrastructure is configured to correlate said coordinate received from said vehicle device with said parking location […] wherein a parking session belonging to said service and/or said product is initiated if said parking location is available […] receive said session related information from said vehicle device and to transmit it at least partially to said third-party server and […] to receive a price said third-party server and to execute a payment” (¶ [0037]). Thus, the back-end infrastructure that initiates a parking session if a parking location is available and further configured to execute a payment when the parking session ends is equivalent to a remote server that initiates a parking transaction for the vehicle. 

Receive an end parking request. 
	Dheedene teaches the “back-end infrastructure is configured to […] receive said termination notification from said vehicle device” (¶ [0037]). The transmission of the termination notification is in response to the ending of a parking session by the vehicle device, as Dheedene teaches the “method comprises the following steps […] (f) the ending of said parking session by said vehicle device;(g) the transmission of a termination notification to said back-end infrastructure” (¶ [0084]). Thus, the back-end infrastructure that is configured to receive a 

	Dheedene does not explicitly teach a remote server operable to extend the parking transaction before a first period of time associated with the parking transaction ends. 

	However, Webb teaches the following: 
Extend the parking transaction before a first period of time associated with the  parking transaction ends,
	Webb teaches “a vehicle parking reservation system that allows for listing available parking locations […] and management of a reservation of a vehicle parking location” (¶ [0018]). Further, Webb teaches the “method for managing the reservation may include, but not limited to […] providing for an extension of time for an existing vehicle parking reservation within a certain time period before an end time of the existing registration” (¶ [0018]). Further, Webb teaches “an administrator 14 may be any type of computing device that is configured […] to allow guest to reserve the available vehicle parking listing to establish a parking reservation via network and provide for the management of the parking reservation […] ” (¶ [0021]).Further, Webb teaches “reservation management module 19 may also include computer executable instructions programmed for execution in server 20, alone or in combination with one or more of the computing devices 12, 14, 16 set forth in system 10“ (¶ [0021]). Thus, the system of Webb, that includes an administrator computing device that works in combination with a server, is capable of providing for an extensions of time for a vehicle parking reservation within a certain time period before an end time of the existing registration; equivalent to a server configured to extend the parking transaction before a first period of time associated with the parking transaction ends. 
Dheedene with the teachings of Webb by incorporating a feature that allows a parking management server to extend the parking reservation/session time of a vehicle before the end time of said parking reservation/session, as taught by Webb, into the system of Dheedene that includes a back-end server that is capable of automatically initiating and/ or terminating a parking session according to information provided by a vehicle’s OBD system via an in-vehicle device. One having ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature into the back-end server of Dheedene that provides for an extension of time for an existing vehicle parking session within a certain time period before an end time of the existing parking session would result in an improved system that “may provide time flexibility to reserved vehicle parking spaces while at the same time closely tailoring the cost of parking to the actual time spent in the vehicle parking location”1. Furthermore, one of ordinary skill in the art would recognize that the teachings of Webb are applicable to the system of Dheedene as they share capabilities and characteristics, namely they are both directed to managing parking sessions for vehicles. 

	Although Dheedene teaches a vehicle device that may monitor engine speed (measured in RPMs) and generating a start parking request in response to a determination that the engine speed is set to zero, Dheedene in view of Webb does not teach a feature for generating the start parking request in response to detecting that the engine rpm level that is within an idle range. 
	However, Meunier teaches the following features:
	Generate a […] request when […] receives: data from the OBD system indicating that the vehicle has performed a status change to an engine rpm level that is within an idle range […];
	Meunier teaches “an on-board unit (OBU) located on each of said vehicles for interfacing with said vehicle communications […] a central reservations, management and location system (CRMLS) in communication through a communications network with each of said OBU, said CRMLS performing all reservations and management functions” (¶ [0061] - ¶ [0062]). Further, Meunier teaches “On-board unit or OBU ( 35). This is the central processing unit inside the vehicle. It captures and retrieves all information from the vehicle” (¶ [0116]). Further Meunier teaches “as soon as the OBU detects that the vehicle is idle […] it prompts the user to confirm whether or not the vehicle is being returned (as opposed to being temporarily parked at the location for later use). Upon confirmation, the OBU transmits the rental transaction data to the CRMLS for further treatment and billing.” (¶ [0410]). Thus, Meunier teaches a feature that enables an OBU (on board unit) of a vehicle to initiate a process for communicating transaction data for a service to a management server in response to detecting that the vehicle is idle, equivalent to generating a request upon receiving data from an OBD system indicating that the vehicle has performed a status change to an engine rpm level that is within an idle range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dheedene in view of Webb with the teachings of Meunier by including the feature for enabling a vehicle OBU (On Board Unit) to initiate a process for transmitting, in response to detecting that the vehicle is in an idle state, transaction data (for a service) to a management server associated with the particular service location at which the vehicle is positioned, as taught by Meunier, into the OBD dongle (vehicle device) of Dheedene in view of Webb that is capable of determining the engine speed of a vehicle to which it is equipped and transmitting a parking request in response to detecting that the engine speed is at a particular state for a particular amount of time. It would have been Meunier, such that a user does not need to turn off their vehicle as soon as arriving at the parking location and the OBD dongle may merely need to detect that the engine speed (measured in RPM) is idling for a predetermined amount of time in order to generate a parking request for the user. Further, one of ordinary skill in the art would have recognized that the teachings of Meunier are compatible with the system of Dheedene in view of Webb as they share capabilities and characteristics; namely, they are both systems comprising OBU vehicle devices configured to transmit transaction data (associated with a service) to a management server in response to detecting a change in the state of the vehicle. 

	Regarding claim 2,
	 Dheedene in view of Webb/Meunier teaches the limitations of claim 1. Further, Dheedene teaches the following: 	
Generate an end parking request when the data logging device receives data indicating that the vehicle moved from the designated parking zone; and cause a transmitter to transmit the end parking request to the remote server.
	Dheedene teaches a vehicle device, that is also referred to as an OBD dongle, where the “OBD dongle sends the state of the ignition to the back-end infrastructure, wherein this state can take the modes ON or OFF“(¶ [0142]). Additionally, the “OBD dongle also sends (session related) information to the back-end” (¶ [0146]), where the “back-end transmits information with respect to the parking location and the vehicle to the server of the third party” (¶ [0147]). Further, “If a change to “ON” has been detected, the parking session as it is running on the server of the third party, is ended”(¶ [0165]). The determination whether the vehicle is ON or OFF can be made by the vehicle device by “periodically requesting the engine speed and the vehicle speed, for example every 2 seconds, and determining that the vehicle is OFF when both 
	Thus, one of ordinary skill in the art would recognize that if both “engine speed (preferably expressed in rotations per minute)” and “vehicle speed (preferably expressed in km/h)” (¶ [0067]) do not remain at zero, this would indicate that the car is ON and moving at any speed greater than 0 km/h. Further, the vehicle device may be configured to automatically transmit a termination notification for ending a parking session to a back-end server based on movement which has been detected by both the accelerometer and the GPS receiver; equivalent to generating an end parking request when the data logging device receives data indicating that the vehicle moved from the designated parking zone.
	Furthermore, the information gathered by the vehicle device, also known as the OBD dongle, and session related data is sent to a back-end server (see ¶ [0009] - ¶ [0018]) and further transmitted to a third party server to end the parking session, equivalent to transmitting the end parking request to the remote server.  

	Regarding claim 6, 
	Dheedene in view of Webb/Meunier teaches the limitations of claim 1. Furthermore, Dheedene teaches the following.
the remote server, which includes programming instructions that are configured to instruct the remote server to: access a parking zone data set to determine whether the designated parking zone is a known parking zone in the parking zone data set; 
Dheedene teaches a system and method for parking session payment that includes “successive steps for going through a parking session cycle, from start to end” where “it is checked if the coordinates fall within a geofence which is known to the system. If yes, the vehicle is located in the geofence of a parking/parking location, and it can proceed to the start-up of a parking session at the server of the third party” (¶ [0165]).  Further, “The back-end correlates the location of the vehicle to a geofence with respect to the parking location” (¶ [0147]), where the back-end comprises a back-end server (¶ [0023]), and subsequently “transmits information with respect to the parking location and the vehicle to the server of the third party” (¶ [0147]). 
	Thus, the back-end server that correlates the location of the vehicle to a geofence with respect to the parking location to determine if the vehicle is within a known geofence parking location is equivalent to a remote server that accesses a parking zone data set to determine whether the designated parking zone is a known parking zone in the parking zone data set. 
And initiate a parking transaction in response to the start parking request only if the geographic data corresponds to a known parking zone, otherwise not initiate a parking transaction.
	As discussed above, Dheedene teaches that if the back-end server determines that the vehicle is within a geofence know to the system, the back-end server proceeds to start a parking session (¶ [0165]). Furthermore, Dheedene discloses “if no session can be started, for example because the vehicle is not located at a parking location which is known to the system…” (¶ [0164]), thus indicating that if a vehicle is not determined to be within a parking location known to the system, no session can be started (equivalent to initiating a parking transaction in response to a start parking request only if the geographic data corresponds to a known parking zone, otherwise not initiate the parking transaction). 

	Regarding claim 9, 
	Dheedene in view of Webb/Meunier teaches the limitations of claim 1. Furthermore, Dheedene teaches the following: 
The vehicle is an autonomous vehicle.
	Dheedene teaches that “the vehicle can be self-driving; it can be partially self-driving or completely self-driving” (¶ [0061]). Thus, the self-driving vehicle taught by Dheedene is equivalent to an autonomous vehicle. 

	Regarding claim 10, 
	Dheedene in view of Webb/Meunier teaches the limitations of claim 1. Furthermore, Dheedene teaches the following: 
The data logging device comprises: a component of the OBD system; or a wireless communication device that is communicatively connected to the OBD system.
	Dheedene teaches a vehicle device, also referred to as an OBD dongle, that “comprises a connection interface for wireless OBD connection, allowing the OBD dongle to make a wireless connection to the electronic control system of the vehicle” (¶ [0066]), where the “vehicle device requests information from the electronic control module (ECU), which is part of the on-board computer, by means of OBD requests” (¶ [0067]). Thus, Dheedene teaches a vehicle device, equivalent to a data logging device that is capable of wirelessly connecting to an ECU of a vehicle’s on-board computer to make OBD requests, equivalent to a wireless communication device that is communicatively connected to the OBD system. 

	Regarding claim 11, 
	Dheedene 
by an on-board diagnostics (OBD) system of a vehicle, monitoring operation of the vehicle to detect when the vehicle has performed a status change to or from an energy-efficient state, wherein the change to an energy-efficient state comprises: an engine rpm of the vehicle being in an […] range for at least a threshold time period;
	Dheedene teaches a vehicle device, also referred to as a OBD dongle, that is in connection with a vehicle’s on-board computer, wherein “the vehicle device requests information from the Electronic Control Module (ECU), which is part of the on-board computer, by means of OBD requests” (¶ [0067]). Further, Dheedene teaches that these requests include information regarding the engine speed in terms of RPM and vehicle speed in terms of km/h (¶ [0067]). Furthermore, as discussed above, a parking session request is transmitted automatically when a vehicle’s engine is switched off (¶ [0019]). In particular, Dheedene teaches the vehicle device requests “one or more of the following parameters…engine speed (preferably expressed in rotations per minute)…state of the brake…” (¶ [0067]). Furthermore, Dheedene teaches "the determination as to whether the vehicle is ON or OFF, can be done based on these parameters. A first way consists of periodically requesting the engine speed and the vehicle speed, for example every 2 seconds, and determining that the vehicle is OFF when both remain zero for a period longer than a predetermined period, for example 2 minutes" (¶ [0067]).
	Thus, an OBD dongle that collects information regarding the state of the vehicle’s engine (ON or OFF) directly from the on-board computer of the vehicle based on the engine speed is equivalent to an OBD system of a vehicle that detects when a vehicle performs a status change to or from an energy- efficient state. Further, the feature in the OBD dongle for monitoring the engine speed in rotations per minute and determining that the engine speed is at a particular range (a speed of zero) for a predetermined amount of time is equivalent to detecting when a vehicle has performed a status change to an energy efficient state based on an engine rpm of the vehicle being in a particular range for at least a threshold amount of time.   

by an on-board diagnostics (OBD) system of a vehicle, monitoring operation of the vehicle to detect when the vehicle has performed a status change to or from an energy-efficient state, wherein the change to an energy-efficient state comprises: […] an engine rpm level of the vehicle being outside an idle range;
	Dheedene teaches a vehicle device, that is also referred to as an OBD dongle, where the “OBD dongle sends the state of the ignition to the back-end infrastructure, wherein this state can take the modes ON or OFF“(¶ [0142]). Additionally, the “OBD dongle also sends (session related) information to the back-end” (¶ [0146]), where the “back-end transmits information with respect to the parking location and the vehicle to the server of the third party” (¶ [0147]). Further, “If a change to “ON” has been detected, the parking session as it is running on the server of the third party, is ended”(¶ [0165]). Further, “the vehicle device requests information from the Electronic Control Module (ECU), which is part of the on-board computer, by means of OBD requests. Preferably, one or more of the following parameters are requested: engine speed (preferably expressed in rotations per minute (RPM) […] The determination as to whether the vehicle is ON or OFF, can be done based on these parameters. A first way consists of periodically requesting the engine speed and the vehicle speed, for example every 2 seconds, and determining that the vehicle is OFF when both remain zero for a period longer than a predetermined period, for example 2 minutes” (¶ [0067]). Further, “by periodically interrogating the on-board computer via OBD requests during the sleep mode, the vehicle device detects that the ignition becomes active. Concretely, it is detected that the RPM value is different from zero, and that the engine speed of the ignition engine is different from zero. This triggers in turn said ending of said parking session in step (f).” (¶ [0166]). 

	Thus, Dheedene teaches that a vehicle device may determine, via an OBD, that a vehicle has switched into an OFF position by periodically requesting the engine speed (in RPMs) every 2 seconds and determining that the RPMs have remained at zero for a predetermined time period. Further, one of ordinary skill in the art would recognize that an 
by a location sensor of the vehicle, collecting location data of the vehicle;
	Dheedene teaches a vehicle that comprises a vehicle device (¶ [0009]), where “the vehicle device comprises a GPS receiver or GPS module” (¶ [0068]). Furthermore, Dheedene teaches that “the determination of the location is carried out by means of the GPS receiver” (¶ [0142]). Thus, a vehicle that comprises a vehicle device that further comprises a GPS receiver that determines the vehicle’s location is equivalent to a location sensor of a vehicle collecting location data of the vehicle. 
 by a processor: receiving data from the OBD system of the vehicle, receiving data from a location sensor of the vehicle, generating a start parking request transaction when both the OBD system indicates that the vehicle has performed a status change to an energy-efficient state for at least a threshold period of time and the location sensor of the vehicle indicates that the vehicle is stopped in a designated parking zone,
	Dheedene teaches a vehicle device that is “provided with a processor, tangible non-volatile memory, programming on said memory to control said vehicle device.” (¶ [0023]). As discussed above, the vehicle device of Dheedene communicates with the vehicle’s on-board computer to receive information relating the engine speed and vehicle speed (¶ [0067]), equivalent to a processor receiving data from the OBD system of the vehicle. Further, the vehicle device comprising a processor and a GPS receiver that determines that location of the vehicle (¶ [0142]) is equivalent to a processor receiving data from a location sensor of the vehicle. 
Dheedene teaches a method for the payment of a service and/or product with respect to a vehicle and parking location, wherein the steps include “(a) the arrival of said vehicle at said parking location; (b) the transmission of a session request comprising a coordinate to a back-end infrastructure by said vehicle device…wherein said transmission in step (b)…by said vehicle device is triggered automatically by switching off…engine of said vehicle” (¶ [0084]). Furthermore, Dheedene teaches that “‘switching off’ the engine of the vehicle is meant a complete switching-off of the activity of the engine…from ‘ON’ to ‘OFF’ “(¶ [0064]), where the state of the vehicle is determined to be in an “OFF” position by “periodically requesting the engine speed and vehicle speed, for example every 2 seconds, and determining that the vehicle if OFF when both remain zero for a period longer than a predetermine period, for example 2 minutes” (¶ [0067]). Thus, this indicates that the invention of Dheedene triggers a session request (equivalent to generating a start parking request) when the vehicle device (equivalent to a data logging device) receives an indication that the vehicle is in an off position for a predetermined amount of time (equivalent to an indication that the vehicle performed a status change to an energy efficient state for at least a threshold period of time). 
	Furthermore, regarding (¶ [0084]) as recited above, the transmission of the parking session request includes coordinate data that is provided by the vehicle device’s GPS module (¶ [0022]). Furthermore, the “vehicle device sends a coordinate or a set of coordinates to the back-end. The back end uses this coordinate to determine if the position of the vehicle falls within a particular “geofence” which is known to the system” (¶ [0073]), where the back-end infrastructure comprises “a back-end server” (¶ [0084]). Thus, this indicates that the session request (equivalent to a start parking request) that is transmitted by the in vehicle device includes location data received from a GPS module (equivalent to a data logging device receiving data from a location sensor) that indicates if the vehicle is positioned within a particular geofence known to the system (equivalent to an indication that the vehicle is stopped within a designated parking zone). 
Causing a transmitter to transmit the start parking request to a remote server.
	As discussed above, Dheedene teaches “the transmission of a session request comprising a coordinate to a back-end infrastructure by said vehicle device” (¶ [0084]), where a back-end infrastructure comprises “a back-end server” (¶ [0084]).  Thus, the transmission of a session request to a back-end server is equivalent to transmitting a start parking request to a remote server.

By a remote server:

	Dheedene teaches a system for payment of a service that includes a vehicle comprising a vehicle device (¶ [0009]) and a “back-end infrastructure comprising a back-end server for communicating with said vehicle device” (¶ [0023]). Moreover, the vehicle device is configured “to be connected in a wireless way to said back-end infrastructure” (¶ [0028]). Furthermore, Dheedene teaches a “back-end server is preferably provided with a back-end server processor, tangible non-volatile back-end server memory, and programming on said back-end server memory to control said back-end server processor” (¶ [0084]). Thus, the back-end server that is in communication with a vehicle device wirelessly is equivalent to a remote server. 

Receive the start parking request from the vehicle,

	Dheedene teaches “the transmission of a session request comprising a coordinate to a back-end infrastructure by said vehicle device” (¶ [0009]), where the vehicle device comprises a GPS receiver that offers geographic localization features (¶ [0074]). Moreover, the session request further “comprises a specification of said vehicle and/ or account data of said user” (¶ [0075]), where the term “user” refers to “the person who acts in the context of the service as the manager of the vehicle” (¶ [0069]). As discussed above, the vehicle device communicates wirelessly with the back-end server (¶ [0023]), (¶ [0028]). Thus, the vehicle device of Dheedene that wirelessly transmits a session request to a back- end server with information regarding 

Initiate a parking transaction for the vehicle,

	Dheedene teaches “the services is offered to the user against payment [...] the term ‘payment’ refers to a kind of compensation […] this compensations consists of a financial transaction” (¶ [0063]). Further, “the services comprises a ‘parking session’, wherein the parking session relates to the parking of the vehicle at a parking location between a time of arrival and a time of departure “(¶ [0062]). 
	Further, Dheedene teaches the “back-end infrastructure is configured to correlate said coordinate received from said vehicle device with said parking location […] wherein a parking session belonging to said service and/or said product is initiated if said parking location is available […] receive said session related information from said vehicle device and to transmit it at least partially to said third-party server and […] to receive a price said third-party server and to execute a payment” (¶ [0037]). Thus, the back-end infrastructure that initiates a parking session if a parking location is available and further configured to execute a payment when the parking session ends is equivalent to a remote server that initiates a parking transaction for the vehicle. 

Receive an end parking request. 
	Dheedene teaches the “back-end infrastructure is configured to […] receive said termination notification from said vehicle device” (¶ [0037]). The transmission of the termination notification is in response to the ending of a parking session by the vehicle device, as Dheedene teaches the “method comprises the following steps […] (f) the ending of said parking session by 
	Dheedene does not explicitly teach a remote server operable to extend the parking transaction before a first period of time associated with the parking transaction ends. 
	However, Webb teaches the following: 
Extend the parking transaction before a first period of time associated with the  parking transaction ends,
	Webb teaches “a vehicle parking reservation system that allows for listing available parking locations […] and management of a reservation of a vehicle parking location” (¶ [0018]). Further, Webb teaches the “method for managing the reservation may include, but not limited to […] providing for an extension of time for an existing vehicle parking reservation within a certain time period before an end time of the existing registration” (¶ [0018]). Further, Webb teaches “an administrator 14 may be any type of computing device that is configured […] to allow guest to reserve the available vehicle parking listing to establish a parking reservation via network and provide for the management of the parking reservation […] ” (¶ [0021]).Further, Webb teaches “reservation management module 19 may also include computer executable instructions programmed for execution in server 20, alone or in combination with one or more of the computing devices 12, 14, 16 set forth in system 10“ (¶ [0021]). Thus, the system of Webb, that includes an administrator computing device that works in combination with a server, is capable of providing for an extensions of time for a vehicle parking reservation within a certain time period before an end time of the existing registration; equivalent to a server configured to extend the parking transaction before a first period of time associated with the parking transaction ends. 
Dheedene with the teachings of Webb by incorporating a feature that allows a parking management server to extend the parking reservation/session time of a vehicle before the end time of said parking reservation/session, as taught by Webb, into the system of Dheedene that includes a back-end server that is capable of automatically initiating and/ or terminating a parking session according to information provided by a vehicle’s OBD system via an in-vehicle device. One having ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature into the back-end server of Dheedene that provides for an extension of time for an existing vehicle parking session within a certain time period before an end time of the existing parking session would result in an improved system that “may provide time flexibility to reserved vehicle parking spaces while at the same time closely tailoring the cost of parking to the actual time spent in the vehicle parking location”2. Furthermore, one of ordinary skill in the art would recognize that the teachings of Webb are applicable to the system of Dheedene as they share capabilities and characteristics, namely they are both directed to managing parking sessions for vehicles.
	Although Dheedene teaches a vehicle device that may monitor engine speed (measured in revolutions per minute) and determine that the vehicle has performed a status change to an energy efficient state based on detecting that the engine speed has been at a particular speed range for a predetermined amount of time, Dheedene in view of Webb does not teach a feature for detecting when the engine rpm level is within an idle range. However, Meunier teaches the following features:
By an on-board diagnostics (OBD) system of a vehicle, monitoring operation of the vehicle to detect when the vehicle has performed a status change to or from an energy-efficient state, wherein the change to an energy-efficient state comprises: […] the vehicle being in an idle range […]; 

	Meunier teaches “an on-board unit (OBU) located on each of said vehicles for interfacing with said vehicle communications […] a central reservations, management and location system (CRMLS) in communication through a communications network with each of said OBU, said CRMLS performing all reservations and management functions” (¶ [0061] - ¶ [0062]). Further, Meunier teaches “On-board unit or OBU ( 35). This is the central processing unit inside the vehicle. It captures and retrieves all information from the vehicle” (¶ [0116]). Further Meunier teaches “as soon as the OBU detects that the vehicle is idle […] it prompts the user to confirm whether or not the vehicle is being returned (as opposed to being temporarily parked at the location for later use). Upon confirmation, the OBU transmits the rental transaction data to the CRMLS for further treatment and billing.” (¶ [0410]). Thus, Meunier teaches a feature that enables an OBU (on board unit) of a vehicle to detect when a vehicle has been switched to an idle state and triggers a communication process with a user/management server in response to the detection, equivalent to monitoring operation of a vehicle by an on-board diagnostics (OBD) system of the vehicle to detect when the vehicle has performed a status change to or from an energy-efficient state, wherein the change to an energy-efficient state comprises: the vehicle being in an idle range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dheedene in view of Webb with the teachings of Meunier by including the feature for enabling a vehicle OBU (On Board Unit) to detect that a vehicle has been switched to an idle state before initiating a process for transmitting transaction data (for a service) to a management server associated with the particular service location at which the vehicle is positioned, as taught by Meunier, into the OBD dongle (vehicle device) of Dheedene in view of Webb that is capable of determining the engine Meunier, such that a user does not need to turn off their vehicle as soon as arriving at the parking location and the OBD dongle may merely need to detect that the engine speed (measured in RPM) is idling for a predetermined amount of time in order to generate a parking request for the user. Further, one of ordinary skill in the art would have recognized that the teachings of Meunier are compatible with the system of Dheedene in view of Webb as they share capabilities and characteristics; namely, they are both systems comprising OBU vehicle devices configured to transmit transaction data (associated with a service) to a management server in response to detecting a change in the state of the vehicle. 

	Regarding claim 12, 
	Dheedene in view of Webb/Meunier teaches the limitations of claim 11. Further, Dheedene teaches the following: 
Generating an end parking request when both the OBD system indicates that the vehicle has changed out of the energy-efficient state and the location sensor indicates that the vehicle moved from the designated parking zone; and causing the transmitter to transmit the end parking request to a remote server.
	Dheedene teaches a vehicle device, that is also referred to as an OBD dongle, where the “OBD dongle sends the state of the ignition to the back-end infrastructure, wherein this state can take the modes ON or OFF“(¶ [0142]). Additionally, the “OBD dongle also sends (session related) information to the back-end” (¶ [0146]), where the “back-end transmits information with respect to the parking location and the vehicle to the server of the third party” (¶ [0147]). Further, “If a change to “ON” has been detected, the parking session as it is running on the 
	Therefore, Dheedene teaches ending a parking session as a result of a vehicle device determining that a vehicle has changed to an ON state (equivalent to generating an end parking request when the data logging device receives data indicating that the vehicle changed out of the energy efficient state), where the ON state indicates that the vehicle is moving at any speed greater than zero in any direction away from the parking space (equivalent to moving from the designated parking zone). Furthermore, the information gathered by the vehicle device, also known as the OBD dongle, and session related data is sent to a back-end server and further transmitted to a third party server to end the parking session, equivalent to transmitting the end parking request to the remote server.  

	Regarding claim 16,
	 Dheedene in view of Webb teaches the limitations of claim 11. Furthermore, Dheedene teaches the following.
By remote server: access a parking zone data set to determine whether the designated parking zone is a known parking zone in the parking zone data set; 
	Dheedene teaches a system and method for parking session payment that includes “successive steps for going through a parking session cycle, from start to end” where “it is   Further, “The back-end correlates the location of the vehicle to a geofence with respect to the parking location” (¶ [0147]), where the back-end comprises a back-end server (¶ [0023]), and subsequently “transmits information with respect to the parking location and the vehicle to the server of the third party” (¶ [0147]). 
	Thus, the back-end server that correlates the location of the vehicle to a geofence with respect to the parking location to determine if the vehicle is within a known geofence parking location is equivalent to a remote server that accesses a parking zone data set to determine whether the designated parking zone is a known parking zone in the parking zone data set. 

And initiate a parking transaction in response to the start parking request only if the geographic data corresponds to a known parking zone, otherwise not initiate a parking transaction.
	As discussed above, Dheedene teaches that if the back-end server determines that the vehicle is within a geofence know to the system, the back-end server proceeds to start a parking session (¶ [0165]). Furthermore, Dheedene discloses “if no session can be started, for example because the vehicle is not located at a parking location which is known to the system…” (¶ [0164]), thus indicating that if a vehicle is not determined to be within a parking location known to the system, no session can be started (equivalent to initiating a parking transaction in response to a start parking request only if the geographic data corresponds to a known parking zone, otherwise not initiate the parking transaction).

Claims 3, 5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dheedene et al. U.S. Publication No. 2019/0188761, hereafter known as Dheedene, in view of Webb, in further view of Meunier U.S. Publication No. 2002/0186144, hereafter known as Meunier, in further view of Dutta et al. U.S. Patent No. 9,373,197, hereafter known as Dutta. 

	Regarding claim 3, 
	Dheedene in view of Webb/Meunier teaches the limitations of claim 1. Further, Dheedene teaches a method for the payment of a service relating to a vehicle and a parking location, wherein the method includes the following steps: “(f) the ending of a said parking sessions by said vehicle device; (g) the transmission of a termination notification to said back-end infrastructure; (h) leaving of said vehicle from said parking location; (i) having a price paid for service” (¶ [0009]). Further, the “OBD dongle also sends (session related) information to the back-end” (¶ [0142]), where “session related information comprises a specification of said vehicle and/or account data of said user” (¶ [0075]). Furthermore, the parking payment system of Dheedene comprises “an electronic means of payment which is linked to the user” and “is automatically requested to pay for the service” (¶ [0072]), where “the term “user” refers to the person who acts in the context of the service as the manager of the vehicle” (¶ [0069]).
	Thus, the vehicle device, which comprises a processor, transmits a notification to a back-end server (equivalent to a remote server receiving an end parking request from a processor) and completes a payment for the parking session service (equivalent to completing a parking transaction that was initiated by the initial start parking request) by automatically requesting an electronic means of payment which is linked to a user of the vehicle (equivalent to obtaining payment from a user account that is associated with the vehicle).   

	Dheedene does not teach sending the end parking request before a designated period of time ends. Further, Dheedene does not teach automatically extending the transaction and authorizing the vehicle to park in the designated zone for an additional period of time.  

	However, Dutta teaches the following:
if the remote server receives an end parking request from the processor via before a designated period of time ends, complete a parking transaction that was initiated by the start parking request;
	Dutta teaches a parking payment system that “includes initiating a parking session having a first prepaid time duration” and “automatically extending the parking session with subsequent prepaid time durations until at least one of the following conditions is reached: the user closes the parking session…detection of movement of the vehicle away from a parking spot” (Col. 3, lines 43-52). Thus, having a user close a parking session or detecting the movement of a vehicle away from a parking spot is equivalent to an end parking request. Furthermore, if one of these actions occur, the system of Dutta does not continue automatically extending the parking session, thus completing the parking transaction before the time ends and before another time extension is given to the initial parking session. Therefore, the capability of Dutta’s system to end an automatically recurring parking time extension at any moment (including the possibility of a time before a prepaid time duration ends) when a cancellation condition occurs is equivalent to a server completing a parking transaction that was initiated by a start parking request as a result of an end parking request before a designated period of time ends. 
Otherwise automatically extend the transaction by authorizing the vehicle to park in the designated parking zone for an additional period of time 
	As discussed above, Dutta teaches a parking payment system that includes initiating a first parking session with a prepaid time duration followed by “automatically extending the parking session with subsequent prepaid time durations”(col. 3, lines 43-47). Further, zone IDs are used for “identifying a vehicle’s parked location” (col. 14, lines 11-12), where a parking zone ID further identifies “a collection of parking spaces subject to a common tariff rate” (col. 9, lines Dutta teaches that an expired status of a parking session would make a "user potentially liable for fines” (col. 5, lines 7-10), indicating that a parking session extensions authorizes the vehicle to remain in its parked location. Thus, Dutta teaches a parking payment system that is capable of automatically extending a parking session with subsequent prepaid time durations according to the tariff rate of the parking zone the vehicle is located at, where the parking session extension effectively authorizes a vehicle to remain parked in its parking location, equivalent to automatically extending the parking transaction by authorizing the vehicle to park in the designated parking zone for an additional period of time. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dheedene in view of Webb/Meunier for automatically initiating and/ or terminating a parking session according to information provided by a vehicle’s OBD system via an in-vehicle device and processing a payment for the session using a user account with the teachings of Dutta that disclose a feature of automatically extending a parking session with additional prepaid time durations to authorize a vehicle to remain parked at its location. One of ordinary skill in the art would be motivated to modify the system and method of Dheedene in view of Webb/Meunier with the teachings of Dutta, as described above, when one considers that both inventions are directed to managing parking sessions and that an automated renewal of a parking session “relieves the user of having to manually perform remote session extension, which may be difficult if he is in a meeting” (Col. 10, lines 53-55), as taught by Dutta.

	Regarding claim 5, 
	Dheedene in view of Webb/Meunier teaches the limitations of claim 1. Further, Dheedene teaches a vehicle device, also referred to as an OBD dongle, where the “OBD dongle also sends (session related) information to the back-end” (¶ [0142]), where “session related information comprises a specification of said vehicle and/or account data of said user” (¶ Dheedene comprises “an electronic means of payment which is linked to the user” and “is automatically requested to pay for the service” (¶ [0072]). Furthermore, “The term “user” refers to the person who acts in the context of the service as the manager of the vehicle” (¶ [0069]). Thus, Dheedene teaches automatically requesting an electronic means of payment which is linked to a user of a vehicle for a parking payment, equivalent to obtaining payment from a user account that is associated with the vehicle.   

	Dheedene in view of Webb/Meunier does not teach a server that extends a parking transaction and authorizes a vehicle to park in a designated parking zone for successive additional periods of time until either an end parking request is generated from a processor or the total time sum of parking sessions reach a maximum time limit. 

	Furthermore, Dutta teaches the following:
additional programming instructions that are configured to cause the remote server to extend the parking transaction by authorizing the vehicle to park in the designated parking zone for successive additional periods of time and 26 56757080Attorney Docket No. 160946.00501obtaining payments from the user account for the successive additional periods of time until either: the remote server receives an end parking request from the processor; or the first period of time and each of the additional periods of time together reach a maximum total time limit.
	Regarding Fig. 12, the parking application server automatically extends the parking session time of an initial start parking request at step “1422” when a parking extension request answers “yes” at step “1420”.   Further Dutta teaches that a “user agrees in the subscription contract to an initial prepaid time of a small amount, such as a period between 5 and 15 minutes. Thereafter, the session time is automatically extended by the Parking Application Server in small quanta, such as 5 minutes, without additional user inputs” (col. 18, lines 9-14). Furthermore, Dutta teaches that “the automatic session time extension continues until one of . Moreover, Dutta teaches that an expired status of a parking session would make a "user potentially liable for fines” (col. 5, lines 7-10), indicating that a parking session extension authorizes the vehicle to remain in its parked location.
	Thus, Dutta teaches a parking application server that extends an initial parking session for an additional amount of time if the server determines that the session has not been closed by a user’s wireless communication device containing a processor, or that a maximum session time limit has not been reached, and thereby authorizes a vehicle to remain parked in the particular parking zone in which it is parked (col. 9, lines 5-7) (col. 14, lines 11-12). Therefore the invention of Dutta is equivalent to a remote server that extends a parking transaction to authorize a vehicle to park in a designated parking zone for additional time periods until the server either receives an end parking request from the processor or the sum of the time periods have reached a maximum total time limit. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dheedene in view of Webb/Meunier with the teachings of Dutta by incorporating a feature for automatically extending a parking session with additional prepaid time durations until a determination is made that a session termination condition is met to authorize a vehicle to remain parked at its location, as taught by Dutta, into the system of Dheedene in view of Webb/Meunier that is capable of automatically initiating and/ or terminating a parking session according to information provided by a vehicle’s OBD system via an in-vehicle device and processing a payment for the session using a user account. One of ordinary skill in the art would have been motivated to modify the system Dheedene in view of Webb/Meunier with the teachings of Dutta, as described above, when one considers that both inventions are directed to managing parking sessions and that an Dutta.

	Regarding claim 14, 
	Dheedene in view of Webb/Meunier teaches the limitations of claim 11. Further, Dheedene teaches a vehicle device, also referred to as an OBD dongle, where the “OBD dongle also sends (session related) information to the back-end” (¶ [0142]), where “session related information comprises a specification of said vehicle and/or account data of said user” (¶ [0075]). Further, the parking payment system of Dheedene comprises “an electronic means of payment which is linked to the user” and “is automatically requested to pay for the service” (¶ [0072]). Furthermore, “the term “user” refers to the person who acts in the context of the service as the manager of the vehicle” (¶ [0069]).  Thus, Dheedene teaches automatically requesting an electronic means of payment which is linked to a user of a vehicle for a parking payment, equivalent to obtaining payment from a user account that is associated with the vehicle.   

	Dheedene in view of Webb/Meunier does not teach extending a parking request from a processor via a wireless communication network before a first period of time associated with the start parking request ends.

	However, Dutta teaches the following:
receive an extend parking request from the processor via a wireless communication network before a first period of time associated with the start parking request ends;
	Dutta teaches a “system of payment for parking of a vehicle including a wireless communication device, a transceiver configured to communicate with a server, a processor Dutta teaches a server that receives parking session initiation requests from a wireless communication device with a processor, equivalent to a remote server configured to receive parking requests from a processor via a wireless communications network. Furthermore, regarding Fig. 12, the parking payment system of Dutta continuously queries a server with a set of questions after a parking session is initiated with the server. At step “1420”, the system asks if the parking session time has expired, where if the answer is “no” then the system returns to step “1406” and decreases the session time by 1 count. From here, the parking payment system continuously queries the server with the same set of questions, where if the answer to “1420” ever becomes “yes”, then the server extends the parking session with additional time. Further, Dutta describes that the parking session may be renewed by the parking application server (col. 18, lines 5-20). Further, Dutta teaches the parking program is continuously querying the server for the auto- renewal process (col. 18, lines 20-52). Further, Dutta teaches that the parking application software may be integrated into user platform that is configured to communicate with a server (col. 7, lines 37 -50). Thus, the server continuously processes a set of queries generated by the parking program that is integrated in a user platform configured to communicate with the server before the first parking session has ended to determine whether to grant the continuously generated parking extension request or not, equivalent to remote server receiving an extend parking request before a first period of time associated with the start parking request ends. 
and in response to receiving the extend parking request, extend a parking transaction that was initiated by the start parking request by authorizing the vehicle to park in the designated parking zone for an additional period of time
	As discussed above concerning Fig. 12, the parking application server automatically extends the parking session time of an initial start parking request at step “1422” when a parking Dutta teaches that a “user agrees in the subscription contract to an initial prepaid time of a small amount, such as a period between 5 and 15 minutes. Thereafter, the session time is automatically extended by the Parking Application Server in small quanta, such as 5 minutes, without additional user inputs” (col. 18, lines 9-14). Moreover, Dutta teaches that an expired status of a parking session would make a "user potentially liable for fines” (col. 5, lines 7-10), indicating that a parking session extension authorizes the vehicle to remain in its parked location. Thus, Dutta teaches a parking application server that extends an initial parking session for an additional amount of time after continuously processing parking extension requests and thereby authorizes a vehicle to remain parked in a particular parking zone (col. 9, lines 5-7) (col. 14, lines 11-12), and therefore is equivalent to a server extending a parking transaction that was initiated by a start parking request by authorizing the vehicle to park in a designated parking zone for an additional period of time in response to receiving an extend parking request.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dheedene in view of Webb/Meunier with the teachings of Dutta by incorporating a feature for automatically extending a parking session with additional prepaid time durations until a determination is made that a termination condition is met to authorize a vehicle to remain parked at its location, as taught by Dutta, into the system of Dheedene in view of Webb that is capable of automatically initiating and/ or terminating a parking session according to information provided by a vehicle’s OBD system via an in-vehicle device and processing a payment for the session using a user account. One of ordinary skill in the art would have been motivated to modify the system Dheedene in view of Webb with the teachings of Dutta, as described above, when one considers that both inventions are directed to managing parking sessions and that an automated renewal of a parking session “relieves the user of having to manually perform remote session extension, which may be difficult if he is in a meeting” (Col. 10, lines 53-55), as suggested by Dutta.	

	Regarding claim 15, 
	Dheedene in view of Webb/Dutta teaches the limitations of claim 14. Further, Dheedene teaches a vehicle device, also referred to as an OBD dongle, where the “OBD dongle also sends (session related) information to the back-end” (¶ [0142]), where “session related information comprises a specification of said vehicle and/or account data of said user” (¶ [0075]). Further, the parking payment system of Dheedene comprises “an electronic means of payment which is linked to the user” and “is automatically requested to pay for the service” (¶ [0072]). Furthermore, “The term “user” refers to the person who acts in the context of the service as the manager of the vehicle” (¶ [0069]). Thus, Dheedene teaches automatically requesting an electronic means of payment which is linked to a user of a vehicle for a parking payment, equivalent to obtaining payment from a user account that is associated with the vehicle.   

	Dheedene does not teach a server that extends a parking transaction and authorizes a vehicle to park in a designated parking zone for successive additional periods of time until either an end parking request is generated from a processor or the total time sum of parking sessions reach a maximum time limit. 

	Furthermore, Dutta teaches the following:
additional programming instructions that are configured to cause the remote server to extend the parking transaction by authorizing the vehicle to park in the designated parking zone for successive additional periods of time and 26 56757080Attorney Docket No. 160946.00501obtaining payments from the user account for the successive additional periods of time until either: the remote server receives an end parking request from the processor; or the first period of time and each of the additional periods of time together reach a maximum total time limit.
Dutta teaches that a “user agrees in the subscription contract to an initial prepaid time of a small amount, such as a period between 5 and 15 minutes. Thereafter, the session time is automatically extended by the Parking Application Server in small quanta, such as 5 minutes, without additional user inputs” (col. 18, lines 9-14). Furthermore, Dutta teaches that “the automatic session time extension continues until one of the following limits is encountered: (a) the user closes the session; (b) a parking policy determined limit on the maximum session time (such as 2 hours) is reached” (col. 18, lines 14-18), where the limits “(a)” and “(b)” are also shown on Fig. 12 as steps “1408” and “1412” respectively. Moreover, Dutta teaches that an expired status of a parking session would make a "user potentially liable for fines” (col. 5, lines 7-10), indicating that a parking session extension authorizes the vehicle to remain in its parked location.
	Thus, Dutta teaches a parking application server that extends an initial parking session for an additional amount of time if the server determines that the session has not been closed by a user’s wireless communication device containing a processor, or that a maximum session time limit has not been reached, and thereby authorizes a vehicle to remain parked in the particular parking zone in which it is parked (col. 9, lines 5-7) (col. 14, lines 11-12). Therefore the invention of Dutta is equivalent to a remote server that extends a parking transaction to authorize a vehicle to park in a designated parking zone for additional time periods until the server either receives an end parking request from the processor or the sum of the time periods have reached a maximum total time limit.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dheedene in view of Webb/Meunier with the teachings of Dutta by incorporating a feature for automatically extending a parking session with additional prepaid time durations until a determination is made that a Dutta, into the system of Dheedene in view of Webb/Meunier that is capable of automatically initiating and/ or terminating a parking session according to information provided by a vehicle’s OBD system via an in-vehicle device and processing a payment for the session using a user account. One of ordinary skill in the art would have been motivated to modify the system Dheedene in view of Webb/Meunier with the teachings of Dutta, as described above, when one considers that both inventions are directed to managing parking sessions and that an automated renewal of a parking session “relieves the user of having to manually perform remote session extension, which may be difficult if he is in a meeting” (Col. 10, lines 53-55), as suggested by Dutta.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dheedene et al. U.S. Publication No. 2019/0188761, hereafter known as Dheedene, in view of Webb U.S. Publication No. 2017/0351975, hereafter known as Webb, in further view of Meunier U.S. Publication No. 2002/0186144, hereafter known as Meunier, in further view of Mendelson U.S. Patent No. 9,538,332, hereafter known as Mendelson. 

 	Regarding claim 7,
	Dheedene in view of Webb/Meunier teaches the limitations of claim 1. Furthermore, Dheedene teaches the following:
Location sensor comprises: a global positioning system sensor;
	Dheedene teaches a vehicle that “comprises a vehicle device” (¶ [0009]), where “the vehicle device comprises a GPS receiver or GPS module” (¶ [0068]).” Thus, the vehicle that comprises a vehicle device that further comprises a GPS module is equivalent to a vehicle with a location sensor that comprises a global positioning systems sensor. 
Dheedene teaches “said vehicle device comprises a GPS receiver and/or a wireless network interface, preferably a Bluetooth interface and/or a Wi-Fi interface and/or a GSM interface and/or a mobile data interface and/or an RFID interface” (¶ [0074]). 
	Dheedene does not explicitly teach a camera configured to perform object detection on digital images captured by the camera or a receiver configured to receiver configured to receive location signals from proximate beacons.

	However, Mendelson teaches the following: 
A camera and programming instructions configured to perform object detection on digital images captured by the camera; or a receiver configured to receive location signals from proximate beacons.
	The invention of Mendelson is directed to a beacon system and “Bluetooth transceivers enabled to support Location Based Service (LBS) applications” (col. 2, lines 13-17). Moreover, the system may be “implemented in parking garages, metered parking spaces, or open, non-metered parking spaces. The RF tags or beacons can be installed anywhere, including in locations adapted to trigger or initiate an existing and location based application” (col. 11, lines 15-20). Furthermore, Mendelson teaches that a “Bluetooth enabled cellular telephone automatically scans and recognizes any local area Bluetooth based RF tags or beacons and determines the user’s location using the received and decoded beacon signal” (col. 11, line 65 – col. 12, line 1), where “the Bluetooth enabled RF tags or beacons will respond to Bluetooth device scanning inquiries made by a user's Bluetooth enabled cellular telephone or other Bluetooth enabled device” (col. 43, lines 60-64). Thus, Mendelson teaches a location system wherein a user’s Bluetooth enabled device may scan a local beacon in a parking space to determine the user’s location, equivalent to a receiver that receives location signals from proximate beacons. 
Dheedene in view of Webb/ Meunier for automatically initiating and/ or terminating a parking session according to vehicle status and location information provided by an in-vehicle device with the beacon system of Mendelson that allows a Bluetooth enabled device to gather location data from a beacon, where the beacon could be implemented in a parking space. One of ordinary skill in the art would be motivated to modify the system of Dheedene in view of Webb/ Meunier with the teachings of Mendelson, as described above, when one considers that “Global Positioning System (GPS) are limited or inoperable indoors” (col.17, lines 33-35) and “there is a clear need for a cost effective system that maintains performance indoors” (col. 2, lines 44-45), where a beacon system enables the “determination of a more precise indoor location” (col. 63, lines 27-28), as taught by Mendelson. Moreover, the teachings of Dheedene in view of Webb/Meunier and Mendelson both incorporate Bluetooth interfaces and are both directed to gathering location data according to a parking space, thus one of ordinary skill in the art would find that there would be a reasonable expectation of success for the modification described above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stancato et al., U.S. Publication No. 2016/0117866; “System and Method for an Integrated Parking Management System”
Rangarajan et al., U.S. Publication No. 2014/0180774; “Systems and Methods For Managing Parking Transactions”
Richard, U.S. Publication No. 2017/0148230 ; “Parking Management System”

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0018], Webb. 
        2 See ¶ [0018], Webb.